DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004173749 in view of Steenblik et al. (8,867,134).
Jp 2004-413749 discloses an imaging device comprising:
	a light transmitting sheet (18) formed in a curved spherical format;
	a lens portion (17) on the imaging sheet and having a plurality of lenses formed adjacently (parallel?);
	The curved sheet has a plurality of regions in which normal directions are formed such that a chose region may have a “normal” inclined to normals of other regions based upon where the normal are chosen.
	It is noted that the term normal in this context is a general limitation since any desired “region” may be chosen to meet the limitation.
	JP2004-173749 does not specify specific widths of the lenslets, as claimed.
	Steenblik teaches a linear imaging device wherein images (12) are focused and displays using an array of lenslets (14).  As noted in Column 5 Lines 58- Column 6 Line 8, the size of the lenslets may chosen from a variety of sized from 200-500, 50-199 microns or smaller.
	Lacking any criticality to the function of the device, it would have been obvious to one of ordinary skill at the time of the invention to form the size of the lenslets to correspond to the widths of image elements in a microdisplay, as taught by .

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails too teach a display wherein the curvature of a support sheet changes along a direction or wherein the lenslet have varying shapes or thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd